Citation Nr: 1134714	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-39 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA), regional office (RO) in New York, New York.  In April 2011 the Veteran testified before the undersigned at a Travel Board hearing in New York, New York; a transcript of the hearing is of record.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss which he contends result from noise exposure in service.  His Form DD214 establishes that he was a supply clerk in Vietnam, and service connection for PTSD has been granted based on enemy attacks on the Veteran's unit.  

The Veteran was afforded a VA audiological evaluation in March 2009, during which bilateral sensorineural hearing loss was diagnosed.  The examiner stated that the Veteran's hearing loss was less likely as not of service origin because he had normal hearing at discharge.

The March 2009 VA examiner's opinion fails to consider that VA regulations do not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medical relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded another VA examination in order to determine the most likely cause of his current bilateral hearing loss.

The Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD.  At his hearing before the undersigned, the Veteran indicated that he had recently filed a claim for Social Security Administration (SSA) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The medical records related to the SSA's disability determination, if any, have not yet been associated with the claims file and may be relevant to the claims for an increased rating for PTSD and TDIU.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

In addition, an April 2011 clinician's statement as to the Veteran's disability indicates that the Veteran's condition has declined since March 2009.  To date, a VA examination has not been conducted to evaluate his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran has asserted that his service-connected disabilities, most specifically his PTSD, prevent him from working.  The record indicates that he last worked in 2008.  His representative has contended that the Veteran is entitled to a TDIU.

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice, 22 Vet. App. at 447.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

On remand, the Veteran should be accorded a VA examination to determine whether it is at least as likely as not that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities: PTSD (currently evaluated as 50 percent disabling); tinnitus (10 percent disabling); acne (10 percent disabling); and bilateral pes planus (10 percent disabling).  Appropriate notice for TDIU should be provided on remand.  38 U.S.C.A. § 5103(a).  

Current VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and his representative with appropriate notice regarding the TDIU claim.

2.  The RO/AMC should obtain copies of records of relevant VA or private treatment records not of record.  Associate all such available records with the claims folder.

3.  The RO/AMC should obtain from the SSA the records pertinent to the Veteran's claim and/or any award of SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

4.  After completion of paragraphs 1, 2 and 3, schedule the Veteran for a VA audiological evaluation to determine the severity and likely etiology of his claimed bilateral hearing loss.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should conduct a thorough interview with the Veteran, noting with specificity any occupational and recreational noise exposure and use of hearing protection both during and after service.  The examiner should also conduct an examination, including any indicated tests, and provide a diagnosis for any pathology found.  

Based on examination and records review, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss had its onset during active service or is etiologically related to disease or injury (including noise exposure) incurred during active service.  The examiner is asked to comment on the Veteran's complaints that his hearing loss began during service.  The examiner is further advised that VA regulations do not preclude service connection for a current hearing disability where hearing is within normal limits on audiometric testing at separation from service. 

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

5.  After completion of paragraphs 1, 2 and 3, schedule the Veteran for a VA psychiatric examination, for evaluation of his service-connected PTSD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner for review before the examination.

All necessary tests and studies should be conducted.  The examiner should identify all symptomatology associated with the service-connected PTSD.  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

6.  After completion of paragraphs 1, 2 and 3, schedule the Veteran for appropriate VA examination to determine whether the Veteran is unemployable due to service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner should describe the effects, if any, of the service-connected PTSD, tinnitus, acne, and bilateral pes planus on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities.

A complete rationale should be provided for all opinions expressed.

7.  After completion of the foregoing, adjudicate the appeal for a TDIU as well as the claims for service connection for bilateral hearing loss and an increased initial rating for PTSD.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


